Citation Nr: 1431289	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for bilateral leg condition.

4.  Entitlement to service connection for bilateral knee condition.

5.  Entitlement to service connection for a rash in the groin area.

6.  Entitlement to service connection for a bilateral foot condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran was provided a hearing before the Board; however, the Board member that conducted that hearing is no longer employed by the Board.

In February 2012, this matter was last before the Board, at which time it was remanded for further development.  Notably, at that time the Board remanded claims of entitlement to service connection for low back strain and residuals of an injury to the right great toe.  In an October 2012 rating decision, the Appeals Management Center (AMC) granted these claims; thus, they are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran previously appeared at a hearing in January 2011 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2013).  The Veteran was notified of this requirement via May 30, 2014, correspondence and offered thirty days in which to request a new hearing.

In a statement received by VA on June 16, 2014, the Veteran requested a Travel Board hearing at the Waco RO.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board to be held at the Waco RO.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, return the matter to the Board.









	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



